DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Reasons for Allowance

Claims 2, 4, 7-26 are allowed. The following is an examiner’s statement of reasons for allowance: 

Claims 2, 4, 7-26 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 21 that requires “An emulsified liquid nutritional composition, comprising fat, protein and carbohydrate, wherein the fat provides from about 60 to about 90 % of the total calories of the composition, the protein provides from about 10 to about 30 % of the total calories of the composition, and the carbohydrate provides from about 0.1 to about 15 % of the total calories of the composition” in conjunction with “the composition comprises from about 45 to about 80 wt % fat, from about 20 to about 45 wt % protein, and from about 0.1 to about 15 wt % carbohydrate, based on the combined weight of the fat, protein and carbohydrate” and  “the weight ratio of fat to protein is in the range of about 1.1:1 to about 4.0:1” and also “ composition comprises from about 0.1% to about 5.0% wt % beta-hydroxy-beta-methylbutyrate (HMB)”.

Cited art to D'Agostino teaches a nutritional composition comprising fat, protein and carbohydrate in the claimed proportions, and beta-hydroxy-beta-methylbutyrate (HMB) in an amount of 0.22 wt % in a 16 ounce drink. Helmke was relied on as teaching nutritional powders comprising HMB, including calcium HMB, D'Agostino acknowledges "the difficulties of entering ketosis when using a dietary approach have been widely published" and in "a typical example, an individual reported no effects on blood ketone levels even after four days of strict adherence to a ketogenic diet (80% fat/20% protein; 90% of maintenance 

Also, see applicant other arguments on page 8-10 of applicant’s response of 10/18/2021, which are persuasive and the subject matter of amended claim 1 and its dependent claims is not taught or suggested singularly or in combination, by the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791